                IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF OKLAHOMA

KEVIN RIDER,                   )
                               )
              Plaintiff,       )
                               )
     v.                        )                Case No. 19-CV-127-JED
                               )
TULSA ADJUSTMENT BUREAU, INC., )
                               )
              Defendant.       )

                                OPINION AND ORDER

      Plaintiff’s Motion to Compel Interrogatory Answers and Requests for Production,

[Dkt. 19], is before the court for decision. No response to the motion has been filed and

the time to respond has expired.

      Plaintiff’s Motion to Compel Interrogatory Answers and Requests for Production,

[Dkt. 19], is GRANTED. Defendant shall immediately respond to Plaintiff’s discovery

requests.

      SO ORDERED this 24th day of January, 2020.
